

114 HR 6510 IH: Save the Children Act of 2016
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6510IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Honda introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for the temporary resettlement of Syrian children in the United States, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Save the Children Act of 2016. 2.Sense of CongressIt is the sense of Congress that—
 (1)thousands of Syrian children face a humanitarian crisis due to the sustained civil war violence in Syria and have been displaced to refugee camps in surrounding countries where their personal safety and welfare is threatened;
 (2)ample numbers of United States citizens, nongovernmental organizations, and state governments and instrumentalities would welcome the opportunity to provide temporary support to young child refugees from Syria during the ongoing humanitarian crisis;
 (3)the Secretary of State, Attorney General, Secretary of Homeland Security, and Secretary of Health and Human Services should make every effort to facilitate the temporary relocation and immediate care of up to 25,000 young Syrian minor children refugees who either are orphaned to the extent that can be established by proper authorities, or whose proper guardians transfer custody of the children to representatives of the United States as established by its proper officials, into the United States over a period of three years from the date of enactment of this Act; and
 (4)the Secretary of State, Attorney General, Secretary of Homeland Security, and Secretary of Health and Human Services should make every effort to facilitate family reunification or safe relocation of these young Syrian child refugees to Syria after there is a sustained, substantial reduction of civil war violence in Syria and a substantial reduction in the numbers of newly displaced Syria inhabitants, such time as defined by the Department of State.
			3.Save the Children Program
 (a)In generalThe Secretary of State, Attorney General, Secretary of Homeland Security, and Secretary of Health and Human Services shall establish the Save the Children Program to grant visas allowing certain young minor children from Syria between the ages of three and ten to enter and remain in the United States until there is a sustained, substantial reduction of civil war violence in Syria and a substantial reduction in the numbers of newly displaced Syria inhabitants, such time as defined by the Department of State. Following such time as the Department of State does make this designation, there shall be an additional six months grace period before the visas expire, so that due diligence can be done to identify the proper guardians of these young minor children so they may be reunified with their families. Only such qualifying children whose established guardians are physically present to relinquish custody to the proper United States representatives, or those children who can be established to be orphaned, shall be eligible for such a visa.
			(b)Office of coordination
				(1)Establishment
 (A)There is established in the Office of Refugee Resettlement of the Department of Health and Human Services a Coordinator of the Save the Children Program (hereinafter, Coordinator).
 (B)The Coordinator shall have the supervisory authority for the operations of the Program in the United States.
 (C)The Coordinator of the Save the Children Program shall be appointed by and report to the Secretary of Health and Human Services.
					(2)Staff
 (A)With the approval of the Office of Personnel Management, the Coordinator may appoint and fix the pay of additional personnel as the Coordinator considers appropriate. Any such personnel may include private citizens or employees of the Federal Government, provided, however, that the Coordinator may not fix the pay of employees of the Federal Government.
 (B)Upon request of the Coordinator, the head of any Federal department or agency may detail, on a reimbursable or nonreimbursable basis, and in accordance with the Intergovernmental Personnel Act of 1970 (5 U.S.C. 3371–3375), any of the personnel of that department or agency to the Office to assist it in carrying out its duties under this Act.
 (C)The Coordinator shall use the staff and resources of the Division of Unaccompanied Children’s Services (as described by section 462 of the Homeland Security Act of 2002 (2 U.S.C. 279)).
					(3)Operations
 (A)The Coordinator shall have the responsibility of identifying which young minor children qualify for the Program, including by properly obtaining custody of the children from their proper guardians or establishing that an eligible child is orphaned, and implementing the temporary resettlement in the United States of young minor children admitted pursuant to the Program, consistent with the laws of applicable states and instrumentalities of the United States, international agreements, and the foreign policy and domestic security interests of the United States.
 (B)The Coordinator shall cooperate with appropriate and approved nongovernmental organizations and government authorities of the states and instrumentalities of the United States to implement the Program and to assist those admitted under the Program.
 (C)The Coordinator shall consult with the Secretary of State, Attorney General, and Secretary of Homeland Security, or their designees, on the operations of the Program and to ensure that all operations of the Program are consistent with the laws of applicable states and instrumentalities of the United States, international agreements, the foreign policy and domestic security interests of the United States, and the goal of family reunification no more than six months after there is a sustained, substantial reduction of civil war violence in Syria and a substantial reduction in the numbers of newly displaced Syria inhabitants, such time as defined by the Department of State.
					(c)Sunset
 (1)Except as provided by paragraph (2), the Program shall terminate six months after certification by the Secretary of State that there is a sustained, substantial reduction of civil war violence in Syria and a substantial reduction in the numbers of newly displaced Syria inhabitants.
 (2)Six months after certification by the Secretary of State that there is a sustained, substantial reduction of civil war violence in Syria and a substantial reduction in the numbers of newly displaced Syria inhabitants, such time as defined by the Department of State, the Office, in consultation with the Departments of State, Justice, and Homeland Security, shall make every effort to reunite minor children admitted to the United States pursuant to the Program with their parents, other close relatives, or appropriate caretakers, as required by, and to the extent permitted by, international agreements and the laws of the United States.
 (3)Notwithstanding any law to the contrary, the Program may be suspended or terminated if the President determines that such suspension or termination is warranted by the foreign policy and domestic security interests of the United States.
				(d)Appropriations
 (1)There are authorized to be appropriated for each fiscal year such sums as may be necessary to carry out the purposes of this section.
 (2)Upon designation by the President, the Office is authorized to use funds appropriated pursuant to the Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601) to carry out the purposes of this section.
 (e)Reporting requirementNot later than 180 days after the date of the enactment of this Act, the Coordinator shall submit a written report to Congress that contains the details of the implementation of the Program developed under this section.
			4.Temporary nonimmigrant visa
 (a)In generalThe Program under section (b) shall provide for the admission of not more than 5,000 alien minor children between the ages of three and ten years old, under section 101(a)(15)(W) of the Immigration and Nationality Act in the first program year, and then 10,000 additional alien minor children for each of the second and third program years, and shall give preference to those minor children already in the custody of the United States or any of its allies outside Syria on the date of enactment.
 (b)Temporary nonimmigrant visaSection 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. section 1101(a)(15)) is amended by inserting at the end—
				
 (W)until such time that the Secretary of State certifies that there is a sustained, substantial reduction of civil war violence in Syria and a substantial reduction in the numbers of newly displaced Syria inhabitants, such time as defined by the Department of State, pursuant to Section 3(c)(1) of the Syrian Civil War Minor Child Protection Act of 2016, an alien who—
 (i)is resident in Syria or who was born in Syria but is currently present in another country as a displaced person or refugee;
 (ii)is between three and ten years of age at the time of the enactment of the Act; and (iii)has been approved pursuant to policies promulgated by the Secretary of State, in consultation with the Secretary of Health and Human Services, Attorney General, and Secretary of Homeland Security, to reside in the United States temporarily pursuant to the Save the Children Program..
 (c)Ability To remain in the united statesNotwithstanding any law to the contrary, and as required by, and to the extent permitted by, international agreements, aliens admitted to the United States pursuant to the Save the Children Act of 2016 may remain in the United States until the Secretary of State certifies that there is a sustained, substantial reduction of civil war violence in Syria and a substantial reduction in the numbers of newly displaced Syria inhabitants, such time as defined by the Department of State, pursuant to Section 3(c)(1) of the Act, and providing a six month grace period for efforts at reunification as established herein.
			